Citation Nr: 1404075	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-30 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than  PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service in the Army from July 1973 to July 1976, and served on  various periods of active duty for training and inactive duty for training with the Army National Guard from February 1981 to May 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to a TDIU.  

The Veteran and his daughter testified at a videoconference hearing before an Acting Veterans Law Judge in December 2010.  A written transcript of this hearing is associated with the claims file.

In April 2011, the Board denied the Veteran's claims for service connection for a psychiatric disorder, to include PTSD, and entitlement to TDIU. The Board also denied the Veteran's application to reopen a previously denied claim for service connection for residuals of a low back injury with degenerative disc disease.  The Veteran appealed the Board's April 2011 Decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 Memorandum Decision, the Court vacated the issues of service connection for a psychiatric disorder, to include PTSD, and entitlement to a TDIU, and remanded them to the Board for further development because the Board failed to provide an adequate statement of reasons or bases for its determination that the Veteran was not entitled to a medical examination for his psychiatric disability; its finding that the Veteran was not credible with regard to some of his stressor statements; and whether 38 C.F.R. § 3.304(f)(3) applies in this case.  The Court upheld the Board's denial of the Veteran's application to reopen service connection for residuals of a low back injury with degenerative disc disease; those issues are no longer for consideration.
In July 2012, the Board advised the Veteran by letter that the Acting Veterans Law Judge who signed the 2011 Board Decision was no longer employed with the Board and advised him of his right to attend an additional hearing before a Veterans Law Judge under 38 C.F.R. § 20.717 (2013).  However, in an August 2012 response, labeled a "Notice to the Court," the Veteran essentially indicated that he did not wish to attend another hearing. 

In April 2013, the Board remanded the claim for further development in accordance with the June 2012 Memorandum Decision which included requesting outstanding VA treatment notes; records from The Office of Dr. Blankenship, the U.S. Office of Personnel Management (OPM), and the Military Department of Arkansas; and to afford the Veteran a VA psychiatric examination only if his stressor were corroborated.  The case has since returned to the Board for further appellate consideration.

In pro se submissions to the Court, the Veteran also requested that the Court grant a claim for service connection for hypertension.  In the June 2012 Memorandum Decision, the Court found that it did not have jurisdiction to render a decision on a claim for service connection for hypertension because that issue had not been appealed to the Court.  The Board denied the Veteran's initial claim for service connection for hypertension in an October 2004 decision.   Subsequently, in the June 2006 rating decision from which this appeal arises, the RO also denied an application to reopen service connection for hypertension.  The Veteran did not file a timely appeal of the RO's denial of his application to reopen service connection for hypertension within one year of the issuance of the June 2006 rating decision and the June 2006 rating decision became final as to that particular issue.  38 U.S.C.A. § 7105 (West 2002).  The record contains no indication that the Veteran filed a subsequent application to the RO, requesting that VA reopen his claim for service connection for hypertension.  Therefore, the issue of service connection for hypertension is not in appellate status and is not before the Board.  The Board REFERS an application to reopen service connection for hypertension to the RO for appropriate action.  The Veteran is advised to contact the RO to formalize an application to reopen his claim. 

After further review of the record, the Board finds that the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not experience a corroborated or credible stressor related to "fear of hostile military or terrorist activity" during service.

2.  The Veteran did not engage in combat with the enemy and is not shown to currently meet the DSM-IV criteria for PTSD due to a verified stressor event during service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 4.125(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim: 1) Veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim or, if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran was provided VCAA notice letters in March 2006, May 2006, June 2006, and April 2013.  Collectively, these letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and TDIU benefits, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised as to how disability ratings and effective dates are assigned.  See Dingess, supra.  And after all notice was provided to him, the claim was readjudicated by way of an SSOC issued in November 2013.  He has therefore received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, VA medical evidence, private medical evidence, copy of a prescription refill for an antidepressant medication, records from OPM and the Military Department of Arkansas (Arkansas National Guard); a hearing transcript, and lay statements.  

The record also contains records from the Office of Dr. Blankenship, but there was a suggestion that those records were incomplete.  In response, the April 2013 VCAA letter asked the Veteran to complete and return a VA Form 21-4142 which authorizes consent and release of medical records from any identified non-VA medical provider, to include from The Office of Dr. Blankenship.  However, there is no indication that the Veteran returned the enclosed form for Dr. Blankenship or any other non-VA medical provider.  Efforts to obtain any further evidence from any non-VA medical providers are therefore considered futile.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been afforded a VA medical examination or medical opinion with respect to his claim of service connection for PTSD.  In the April 2013 remand, the Board requested a VA examination only if any of the Veteran's stressors were corroborated by the evidence.  However, as will be explained in further detail below, the Veteran's in-service stressors have not been verified by any competent and credible evidence, thus there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for PTSD.  See 38 U.S.C.A. § 5103A(a)(2)  (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this PTSD claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with his PTSD claim have been satisfied.


Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

PTSD is not a chronic disease listed under § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claims for service connection for PTSD.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994). 

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service." 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396. 

The amended version of 38 C.F.R. § 3.304(f)(3) (2013) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity." Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Claim for PTSD

During the December 2010 Board videoconference hearing, the Veteran testified that the death of three soldiers in 1975 caused him to have chronic anxiety.  He stated that while preparing for training to go to Vietnam sometime between August and October 1975, his unit went to Greece where a hang-fire took place, meaning that a missile was fired, but did not detonate.  This caused him to have panic attacks because he felt that it could have killed him.  He felt that he and his crewmembers could have been killed had the trigger mechanism not been disconnected.  

In a January 2006 statement, he explained that as a part of his duties as a Chaparral Air Defense Artillery crewman, he and his fellow crewmembers operated a vehicle, armed with missiles, designed to provide short-range air defense to defeat low-altitude aircrafts without infantry support.  He stated that his job was stressful because he was assigned to a vehicle that had only four crew members instead of five, and that he had a fear of slipping on the Chaparral vehicle because it was very slick.  He also reported stress due to hearing about three soldiers in a Chaparral being killed.  He explained that he had trained" for service in Vietnam, but did not report serving in Vietnam.  He reiterated the hang-fire incident.  

In a statement received in April 2013, the Veteran indicated that he was fearful of large bodies of water because he never learned how to swim. He further noted that during the Vietnam War, his unit drove over a bridge which was located over a large river.  As the designated driver, he became horrified, fearful and helpless to the point that he was placed with another driver.  He stated that he developed a speech impediment due to the in-service experience, which has since gotten worse due to his stroke.  He indicated that he often has flashbacks of his unit crossing over large bodies of water, fearful that he would drown.

Based on the above, the Veteran's primary stressors are reported as:  1); feeling that his job as a Chaparral crewman was dangerous; 2).  fearing for his life during a service training because a missile fired, but did not detonate; 3). hearing about an incident in which three service members from another unit were killed on a Chaparral vehicle; 4).  Fearing crossing over large bodies of water; and 5).  experiencing flashbacks about dead bodies.  

Initially, the Board notes that the Veteran did not have combat service.  In a January 2012 submission to the Court, the Veteran described himself as a "Vietnam Combat Vietnam Era Veteran."  Although he served during the Vietnam era, his service personnel records do not reflect that he served in Vietnam or in a combat zone, nor did he receive any decorations or medals indicative of involvement in combat.  For these reasons, the Board finds that the Veteran did not "engage in combat."  Consequently, the evidentiary presumption of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  See VAOPGCPREC 12-99.  

The Board considered the Veteran's assertion that his lay accounts of his claimed PTSD stressors do not require further corroboration under the revised VA regulations.  As indicated, he has consistently stated that while preparing for training, a missile was fired but did not detonate, and could have killed him.  A "fear of hostile military or terrorist activity" includes actual or potential improvised explosive devices.  38 C.F.R. § 3.304(f)(3) (2013).  However, this reported stressor incident regarding combat training, to include a fear of death by an accidental explosion fall well outside of a combat zone and are not equivalent to incidents involving "hostile military or terrorist activity" contemplated under 38 C.F.R. § 3.304(f)(3).  See, e.g., Acevedo v. Shinseki, 25 Vet App. 286, 291-93 (2012) (holding that the relaxed evidentiary burden for establishing an in-service stressor related to fear of hostile military or terrorist activity did not apply to a PTSD claim based on trauma perpetrated by another service member merely because the claimant alleged that the stressor was related to such fear).  It is important to emphasize that this fear of death by accidental explosion reportedly occurred during training, not during combat.  The Board must therefore reject the argument that 38 C.F.R. § 3.304(f)(3) applies to this case in the manner asserted by the Veteran. 

Thus, in this case, any alleged stressors in service must be independently verified, i.e., corroborated by objective credible supporting evidence.  The question of whether the Veteran was exposed to a stressor in service is a factual determination, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  

The Veteran's claimed in-service stressful events have not been independently verified by credible supporting evidence.  In 2006, the U.S. Army Joint Services Records Research Center (JSRRC) attempted to verify the Veteran's stressors.  However, in June 2006, it was concluded that he had not submitted sufficient evidence to corroborate any stressful events.  More recently, the JSRRC attempted to verify if the Veteran's unit, the 3rd Battalion, 67th Air Defense Artillery, reported a Chaparral vehicle not releasing a missile during an in-service training.  However, according to a November 2013 memorandum, JSRRC researched the US Army historical records that were available to the office and coordinated its research with the National Archives and Records Administration, but was unable to document the reported incident for years 1973, 1974, and 1975.  

The record contains conflicting reports as to whether the Veteran reports an in-service fear of crossing large bodies of water versus experiencing flashbacks of dead bodies.  He made no mention of a fear of water when he saw his private psychologist in March 2006.  Instead, he reported seeing dead bodies in his dreams. 

However when seen by VA in April 2006 VA he reported a fear of crossing over bodies of water, and not a fear of seeing dead bodies.  It is also noted that the private psychologist apparently contacted the April 2006 VA physician regarding the referral of the Veteran to the PTSD program, noting that he wanted help with his nightmares in which he saw dead bodies.  See May 2006 VA addendum.  
Inconsistencies tend to diminish the probative value of a lay statement.  

Nonetheless, the Board also observes that the 2006 VA physician explained that the Veteran's CVA may account for some of the Veteran's inconsistent statements.    

The Board considered all of the Veteran's reported stressors.  His fear of crossing large bodies of water, as well as his fear of seeing dead bodies in his dreams, are inherently unverifiable; that is, anecdotal experiences of this type simply cannot be verified independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although they may be true, are not researchable.  In order to be researched, incidents must be reported and documented.").  The Veteran has not indicated any specific locations, times or dates, names, or any other corroborative details.  His STRs show no treatment for a water phobia or a near-drowning, and as indicated, the Veteran did not have combat service.  

Similarly, his report of his Chaparral vehicle duties being dangerous is very vague in nature and inherently unverifiable.  Lastly, as to the Veteran's report of hearing that three service members of a different unit being killed when their vehicle flipped over is not is too attenuated to be of significant value.  Moreover, the Veteran himself did not witness this incident.  Importantly, all of the Veteran's purported in-service stressful events have been fully investigated and are either unverified or unverifiable.

The preponderance of the evidence does not establish a diagnosis of PTSD in accordance with DSM-IV criteria.  The Board acknowledges that, if a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 10 Vet. App. at 143-44. 

The March 2006 diagnosis of PTSD rendered by the Veteran's private psychologist is apparently based on the Veteran's statement of re-living his military stressors and significantly, those stressors were not specified.  Additionally, as indicated, the Veteran's report of flashbacks, without more, is merely anecdotal and unverifiable.  The Board notes further that the March 2006 private psychologist did not reference any evidence tending to corroborate the Veteran's statements.  The Veteran's unverified and unsubstantiated stressor statements, alone, cannot establish the occurrence of a noncombat stressor.  A bare conclusion, even one reached by a health care professional, is not considered to be probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Thus, the March 2006 private opinion/diagnosis is of no probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).   See also, Reonal v. Brown, 5 Vet. App. 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).   

In light of the above, the Board concludes that the Veteran does not meet the DSM-IV criteria for PTSD. The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Absent evidence of a current DSM-IV diagnosis of PTSD, the Veteran's service connection claim for PTSD fails.  

The Veteran is not competent to diagnosis himself with PTSD because the evidence does not show that he possesses the medical expertise required to render a medical diagnosis or link PTSD to his military service.  

In addition to the statements and testimony provided by the Veteran, the Board also considered the December 2010 testimony provided by his daughter to the effect that she attributes his current behavior to PTSD as a result of service.  However, as the Veteran's daughter has not been shown to possess the requisite medical training or experience, she is also not competent to diagnose PTSD or relate it to the Veteran's military service.  

In summary, there is no evidence of a current PTSD disability.  Because the Veteran does not have the required DSM-IV diagnosis of PTSD, the question of whether he actually experienced the type of stressors during his military service that he is alleging is ultimately inconsequential (regardless of the type and amount of evidence he needs to prove the occurrence of these claimed events) because even if, for the sake of argument, he did, there still is no confirmed diagnosis of PTSD.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("a determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

Absent the requisite DSM-IV diagnosis of PTSD to establish evidence of a current disability, there is no PTSD or current disability to attribute to his military service- again, irrespective of the standard of proof required to establish the occurrence of a stressor in service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 132, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for PTSD, and the claim must be denied.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

Entitlement to service connection for PTSD is denied.

REMAND

Since the filing of the Veteran's service connection claim for psychiatric disability, he has been diagnosed with a psychiatric disorder OTHER THAN PTSD.  The private psychologist in March 2006 indicated that the Veteran was mildly depressed and highly anxious, and the April 2006 VA physician diagnosed a panic disorder.  In light of the evidence of a current disability and the Veteran's report upon separation of having had depression and nervous trouble, as well as a stutter, a VA examination is necessary.   Additionally, the issue of entitlement to a TDIU is inextricably intertwined with the service connection claim for an acquired psychiatric disability, other than PTSD.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining and associating any outstanding evidence, schedule the Veteran for a VA examination before an appropriate examiner to determine whether he has a current psychiatric disability, OTHER THAN PTSD, as the result of his military service.  The entire claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims file.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

After examining the Veteran and reviewing the claims file, the examiner is asked to: 

a).  Identify any psychiatric disability currently shown, to include a panic disorder, depression, and anxiety; and 

b).  For each disability currently shown, determine whether it began in service, or is otherwise related to service.  

In particular, the Board draws the physician's attention to the following: 

*The Veteran was NOT ENGAGED IN COMBAT ACTIVITY; WAS NOT POSTED IN VIETNAM DURING THE VIETNAM CONFLICT; NOR WAS HE EXPOSED TO ANY TERRORIST ACTIVITY.

*The Veteran's February 1976 separation examination report showing a normal psychiatric evaluation, and associated report of medical history, noting that he a history of stutter or stammering, as well as depression or excessive worry, and nervous trouble; 

*Army Reserve reports of medical history completed by the Veteran in January 1981, June 1985, July 1989, and July 1993, in which he denied any psychiatric symptoms;

*Private medical records dated in November 1996 indicating that the Veteran was prescribed Prozac;
 
* May 1997 Travel Board hearing testimony in which the Veteran's spouse stated that the Veteran has never been depressed in his life;  

*A May 2001 private psychological evaluation report showing a diagnosis of depression.  

*A November 2002 VA examination report showing no Axis I diagnosis; 

*The March 2006 private psychological evaluation report indicating that the Veteran was mildly depressed and highly anxious; 

* April 2006 VA mental health treatment notes showing diagnosis of a panic disorder; and

*December 2010 hearing testimony.

The examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. 

2.  After the above is completed, readjudicate the service connection claim for a psychiatric disability, OTHER THAN PTSD WHICH HAS BEEN DENIED ABOVE, and TDIU claim.  If the determinations are adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


